Citation Nr: 1512137	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-32 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, rated as 20 percent disabling prior to November 20, 2013, and 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2013 rating decision, the RO granted an increased 40 percent rating for diabetes mellitus, effective November 20, 2013.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a Board videoconference hearing in September 2009, and his hearing was scheduled for March 2, 2015.  However, the Veteran failed to appear, and a withdrawal of his appeal was received March 3, 2015.  Thus, his hearing request is also considered withdrawn.  

FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

The Veteran indicated in a statement received in March 2015, prior to the promulgation of a Board decision, that he wished to withdraw his appeal of the issue of entitlement to an increased rating for diabetes mellitus.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the Board finds that the criteria for withdrawal of the Veteran's claim of entitlement to an increased rating for diabetes mellitus have been met.  38 C.F.R. § 20.204 (2014).

As the claim for an increased rating for diabetes mellitus has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board concludes that it does not have jurisdiction to review the appeal as to the issue of entitlement to an increased rating for diabetes mellitus, and it is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).


ORDER

The appeal as to the issue of entitlement to an increased rating for diabetes mellitus is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


